WINCHESTER, J.,
with whom, TAYLOR, J., JOINS, Dissenting.
1 1 I respectfully dissent. The facts of this case are paramount in reaching a decision. In the summer of 2012, the Oklahoma See-ondary Schools Activity Association began investigating rule violations related to Sequo-yah High School paying for selected players to attend individual football camps. According to the Association's Brief in Opposition to Plaintiffs Application for Injunctive Relief, their first inquiry to Sequoyah occurred in July 2012. The school lagged in responding to inquiries, the first response being an undated letter from Coach Scott that arrived September 10, 2012. Requests for additional information went back and forth throughout the month of September with both the Asso-clation and the Sequoyah Athletic Director requesting more information from Coach Seott. Finally, on October 16, 2012, Sequo-yah filed a report showing eight varsity football players had attended camps paid for by Sequoyah.
12 The Association's rules and policies on this subject are clear-schools are not allowed to offer economic incentives to student athletes that are not available to other students or offer additional coaching or instruction not available to other student athletes at the school. Fees for these individual camps were both economic incentives and additional coaching. While it may not have been a recruitment tool in this particular case, it is still a violation of the rules, giving the Sequo-yah team an unfair advantage over rivals who had followed the rules. In addition, this particular expenditure of school funds favored the Sequoyah football team, likely to the detriment of other Sequoyah athletes who were not given the opportunity to attend individual camps in their respective sports.
13 The plaintiff in this case, Quarterback Brayden Seott, the son of Sequoyah High School's head football coach, does not contest that he broke the rules. His other teammates and Sequoyah High School also admitted breaking the rules and accepted the Association's determination. These are the facts of the case. The trial court rightly decided Scott could not prevail on the basis of the facts. The actions of Coach Scott, and his son, not only jeopardized their reputations and eligibility, but also those of the other players, the team, and Sequoyah High School.
T4 The Association is a self-governing body overseeing not only football, but all high school sports, music, speech and debate competition. Each of the fourteen members of the Association's board of directors is either a superintendent or principal of their respective school district The board currently consists of administrators from Clare-more, Adair, Braggs, Enid, Watonga, Shat-tuck, Durant, Kingston, Kiowa, Yukon, Rush Springs, Snyder, Mid-Del and Westmoore: a group reflecting diversity in both geographic area and school district population. The primary duty of these individuals is the education of students in their own school district, thus the practical reality of a board that only meets monthly, even during football season when eligibility questions may arise.
*911T5 Student athletes and school districts who disagree with Association rulings are clearly able to avail themselves of court. It would appear the speed with which these matters are addressed depends largely on those being investigated. In this particular case, it appears responses were intentionally slow in hopes of making it through as much of the season as possible.